internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-104232-01 cc pa apjp b1 taxpayer’s name taxpayer’s address taxpayer’s identification years involved legend x date date year year year year year year issue under what circumstances if any a taxpayer’s designation of a remittance as a payment of tax is to be respected when such remittance is made prior to the issuance of a revenue agent’s or examiner’s report conclusion a remittance clearly evincing the taxpayer’s intention that it be designated as a payment of tax will be respected when made in response to written notification that the service plans to propose a liability facts x’s return for tax_year was audited in year during the course of the audit x cooperated with the service requesting in return that the audit be completed promptly early in the audit process the service raised an industry specific issue which the parties discussed in depth over the course of the next several months x subsequently retained counsel to advise it with respect to that issue and others likely to arise out of the audit with regard to the industry specific issue the revenue_agent advised x’s counsel that the service’s position was that x had employed an unacceptable methodology the following week the first of many meetings between x x’s counsel and the service was held at that time the examination_division advised x that it would seek technical_advice on the issue with only a few days remaining before the expiration of the statute_of_limitations x consented to the service’s request to extend the statute x did so with the understanding that the timing of the completion of the audit would be such that it would have months within which to take the issue to appeals if necessary over the ensuing months the parties worked to try and resolve their disagreements over the issue including meeting in the national_office for a pre-submission conference with regard to the technical_advice request while x had arranged to pay the year expected deficiency at the end of year the year it had been anticipated that the audit would close it became apparent that the audit would not close by year end and that the service would be asserting a deficiency in a letter dated two days after the pre-submission conference the revenue_agent advised x of certain adjustments we intend to propose as a result of our examination of form_1120 for x for the year tax_year w e believe the issues identified in year are recurring issues and intend to treat these items consistently in year and year in response x submitted a check for each of the three taxable years accompanying each remittance was a letter stating the amount of the check relating to taxes that the irs agent has told us will result from the current examination of x’s return after specifically referencing revproc_84_58 each letter specified the amount to be applied as tc advance_payment of tax and the portion to be designated as tc payment of interest by letter dated date the service informed x that the monies were being applied to its account as a cash bond law and analysis an assessment of tax the formal recording of a tax_liability by the service is distinguishable from the posting of a remittance to a taxpayer’s account the formal legal act of assessment can take place with or without the receipt of funds by the service for example pursuant to sec_6201 the service may immediately assess taxes shown owing on a return regardless of whether the payment of the tax accompanies the return a posting can take place with or without an assessment remittances of funds by taxpayers can be characterized as either payments of tax or deposits in the nature of a cash bond and the distinction between the two is more than semantics the consequences can under certain circumstances be significant the provisions of sec_6511 present the first set of these practical implications sec_6511 provides that the service may not allow or make a credit or refund of tax after the expiration of the period of limitations prescribed in sec_6511 unless a claim for such credit or refund was filed within the statutorily prescribed time pursuant to sec_6511 such claim for credit or refund must be filed within three years of the time the return was filed or two years from the time the tax was paid whichever is later furthermore the amount payable to the taxpayer is subject_to the limitations of sec_6511 and b pursuant to sec_6511 if the claim_for_refund was filed within the three-year period the amount payable to the taxpayer is limited to the tax paid during the three years immediately preceding the filing of the claim plus the period of any extension of time for filing the return the amount of the credit or refund for claims not filed within three years of the filing of the return is limited under sec_6511 to the portion of the tax paid during the two years immediately preceding the filing of the claim these limitation periods cannot be waived 494_us_596 however sec_6511 only applies to payments of tax 323_us_658 accordingly any remittance other than a payment of tax may be returned to the taxpayer even if the taxpayer did not request its return within the time prescribed in sec_6511 id pincite the other significant distinction regards interest while both a payment and a deposit will stop the running of interest on taxes due a tax payment earns interest if it is eventually returned to the taxpayer whereas a deposit does not generally a remittance is not regarded as a payment of tax until the taxpayer intends that the remittance satisfy what the taxpayer regards as an existing tax_liability an assessment however is not a condition_precedent to a remittance being characterized as a payment of tax where there is a concomitant recognition of a tax obligation by the taxpayer a remittance is a payment of tax regardless of whether or not the tax has been assessed 528_us_431 recognizing the potential importance of the characterization revproc_84_58 provides procedures for taxpayers to make remittances in order to stop the running of interest with respect to a proposed deficiency sec_4 subparagraph of revproc_84_58 advises a remittance not specifically designated as a deposit in the nature of a cash bond will be treated as a payment of tax if it is made in response to a proposed liability for example as proposed in a revenue agent’s or examiner’s report and remittance in full of the proposed liability is made a partial remittance will not be treated as a partial payment of tax unless the taxpayer specifically designates what portion of the proposed liability the taxpayer intends to satisfy sec_4 subparagraph of revproc_84_58 instructs any undesignated remittance not described in section dollar_figure made before the liability is proposed to the taxpayer in writing eg before the issuance of a revenue agent’s or examiner’s report will be treated by the service as a deposit in the nature of a cash bond such a deposit is not subject_to a claim for credit or refund and the excess of the deposit over the liability ultimately determined to be due will not bear interest under sec_6611 of the code as x’s intention was made manifest in the letter accompanying the remittance section dollar_figure is inapplicable therefore the question here is whether x’s intention should be honored when it was made in the absence of a revenue agent’s or examiner’s report or more specifically what constitutes a proposed liability for purposes of section dollar_figure of the revenue_procedure the revenue_procedure cites a revenue agent’s or examiner’s report as an illustration of a proposed liability while illustrative a revenue agent’s or examiner’s report are intended as examples not an exclusive list of remittances made in response to a proposed liability for example revproc_84_58 does not mention remittances accompanying forms yet such remittances have been held to be payments of tax as a matter of law see eg 86_f3d_609 6th cir aff’g tcmemo_1993_592 indeed the service’s position was made clear when it issued a nonacquiescence in response to risman v commissioner 100_tc_91 aod cc-1997-006 date wherein the court held that such a remittance was a deposit under a facts and circumstances analysis had x’s remittance been made pursuant to receipt of a form_5701 notice of proposed_adjustment there would be little controversy that x’s expressed designation should be respected see announcement 1986_47_irb_46 while the revenue_agent did not utilize form_5701 when notifying x of the proposed_adjustment the correspondence echoes the language of that form and provides substantially_all the same information accordingly we find little basis upon which to accept that a form_5701 constitutes a proposed liability but a letter providing a taxpayer sufficient information to reasonably calculate the deficiency to be asserted for a given tax_year does not where as here a taxpayer receives written notification that the service proposes to adjust its tax_liability and the taxpayer unambiguously designates the remittance as a payment of tax such designation falls within the purview of section dollar_figure of the revenue_procedure limiting the ability to designate a remittance as a payment of tax to the examples of a proposed liability in the revenue_procedure not only defeats the stated purpose of revproc_84_58 but is contrary to supplemental published guidance the service recognizing the inherent flexibility of the revenue_procedure used revproc_84_58 to address unique circumstances created by a change in the law with the enactment of the tax_reform_act_of_1986 interest on most deficiencies of non-corporate taxpayers would no longer be deductible but was to be treated as nondeductible personal_interest in order to assist taxpayers who wished to pay actual or contested tax deficiencies in order to deduct the interest_paid on their returns the service issued announcement i r b interpreting and expanding revproc_84_58 the announcement explained that taxpayers with returns under examination might not know before the end of whether the revenue_agent would be proposing deficiencies taxpayers were advised to estimate the amount they believed would be proposed and to file an amended_return reflecting such amount for in the year in question indeed the fourth category of taxpayers identified as wishing to make payments of contested or potentially contested deficiencies included taxpayers who have not received the final results of a pending examination of their returns by the service see also supplementary announcement providing similar guidance to partnerships_and_s_corporations items while recognizing the potential dangers of ambiguous remittance sec_1 we conclude that when the service sends written notification to a taxpayer that it plans to propose a liability either stating the amount or providing sufficient information from which the amount can be reasonably calculated a remittance clearly evincing the taxpayer’s intention to have it treated as a payment of tax is to be respected pursuant to section dollar_figure of the revproc_84_58 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent 1see eg 118_f3d_1553 fed cir
